DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9, 12-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mulla (US Pub No. 2012/0044074).
	Regarding claims 1, 12, and 20, Mulla teaches a method of electronic article surveillance (EAS), comprising:
first interrogating, by an RFID portal of an EAS system, in a first zone extending into a controlled area beyond a threshold distance from an interrogating antenna of the RFID portal, the RFID portal defining an exit from the controlled area, the threshold distance being less than a width of the exit; first detecting, by the RFID portal and in response to the first interrogating, a first response of a particular RFID tag (See Fig. 1, 102, 142, and [0020].  Mulla does not specifically state the distance of the threshold; however, Mulla states that the threshold can be less than in [0025].  The distance that is “less than a width of the exit” is one of a number of threshold distances in the 3 meter or less range.   Therefore, the applicant’s claimed threshold distance is obvious to a person of ordinary skill in the art.);
second interrogating, by the RFID portal and subsequent to the first detecting, in a second zone extending into the controlled area at least to the threshold distance; second detecting, by the RFID portal and in response to the second interrogating, at least one second response of the particular RFID tag indicating a received signal strength of the second interrogating at the particular RFID tag corresponding to a distance from an interrogating antenna of the RFID portal less than the threshold distance (See Fig. 1, 104, 140, and [0037]); and
alarming, by the EAS system, in response to the second detecting (See Fig. 1, 106, and [0027]).
Regarding claims 2 and 13, Mulla teaches first detecting comprises determining, by the EAS system, that the particular tag is moving in a direction exiting the controlled area, and the second interrogating is in response to the first detecting (See [0045]).
Regarding claims 3 and 14, Mulla teaches alarming comprises displaying information relating to at least one of: the particular RFID tag, and an article associated with the particular RFID tag (See [0038]).
Regarding claims 4 and 15, Mulla teaches displaying on one of the RFID portal or a mobile communication device (See [0038] which teaches displaying RFID information on a display at a location in the store.).
Regarding claims 6 and 17, Mulla teaches the threshold distance is no greater than one foot (See [0025] which teaches a range of less than or equal to 3 meters.).
Regarding claims 7 and 18, Mulla teaches the threshold distance is no greater than two feet (See [0025] which teaches a range of 3 meters or less.).
Regarding claim 9, Mulla teaches the first interrogating comprises multi-session interrogating during which the particular RFID tag would not be guaranteed to respond to a subsequent interrogation; and the second interrogating comprises interrogating in which all RFID tags within the threshold distance are allowed to respond (See [0027] which teaches repeated periodic scans and does not restrict tag responses.).
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mulla as applied to claim 1 above, and further in view of Alicot et al. (US pub No. 2017/0146636).
Regarding claims 5 and 16, Mulla does not teach indicating a received signal strength comprises responding with a received signal strength indicator (RSSJ).
Alicot teaches indicating a received signal strength comprises responding with a received signal strength indicator (See [0022]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Mulla’s device to include Alicot’s RSSI teaching for improved accuracy. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mulla as applied to claim 1 above, and further in view of Shyamkumar et al. (US Pat No. 9,959,494).
Regarding claims 8 and 19, Mulla does not teach receiving, by the EAS system prior to the first interrogating, selection of the threshold distance.
Shyamkumar teaches receiving, by the EAS system prior to the first interrogating, selection of the threshold distance (See Col. 22 lines 11-25).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Mulla’s device to include Shyamkumar’s threshold selection to optimize performance. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mulla as applied to claim 1 above, and further in view of Hirahara et al. (US pub No. 2007/0152823).
Regarding claim 10, Mulla does not teach the second detecting comprises at least a predetermined threshold number, greater than one, of second responses.
Hirahara teaches the second detecting comprises at least a predetermined threshold number, greater than one, of second responses (See [0045]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Mulla’s device to include Hirahara’s multiple responses for accurate tracing of the RFID’s location and direction. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mulla as applied to claim 1 above, and further in view of Davidson (US pub No. 2015/0194030).
Regarding claim 11, Mulla does not teach the second detecting comprises at least a predetermined threshold number, greater than one, of second responses.
Davidson teaches the second detecting comprises at least a predetermined threshold number, greater than one, of second responses (See [0067]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Mulla’s device to include Davidson’s person detection for “reducing or eliminating interference with other RFID functionality.” Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683